DETAILED ACTION
	Claims 1-3, 5-9, 12, 14-18, and 20-26 are pending.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5, 15-16 and 23-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (US Publication 2018/0274303 A1; herein “Song”).

	In regards to claim 23, Song discloses: A cutting element (as shown in at least figures 1 and 16), comprising: 
	a substrate (at least 1630) including: 
	a substrate radius (i.e. radius extending through at least portion of at least 1630), the substrate radius being measured from a longitudinal axis (at least 1605) to an outer surface (i.e. of at least 1630) of the substrate (Examiner notes that a point along at least 1605 can be an arbitrary which establishes a measured radial distance of the substrate 1630, as the radius is defined as extending through at least any point of the outer surface of at least 1630), the substrate being formed from a carbide material (at least paragraphs [0112] introduces “The substrate on which the ultrahard layer is disposed may be formed of a variety of hard particles. In one embodiment, the substrate may be formed from a suitable material such as tungsten carbide, tantalum carbide, or titanium carbide”); and 
	a distal surface (of at least 1630); and 
	a ridge body (at least paragraphs [0103-0104] introduces “An ultrahard material body 1620 forms the peak 1608 and a portion of the pointed region side surface 1604. A substrate 1630 forms the remaining portion of the pointed region 1602 and the entire base region 1630”) protruding from and bonded to the distal surface to thereby form an interface (i.e. face between at least 1620 and 1630), the longitudinal axis extending through the ridge body, the at least one ridge having an outer edge that is generally linear (as shown in at least figure 16), the ridge body being formed of polycrystalline diamond (at least paragraph [0107] introduces “Each of the embodiments described herein have at least one ultrahard layer (made of an ultrahard material) included therein. Such ultrahard materials may include a polycrystalline diamond table (a table of interconnected diamond particles having interstitial spaces therebetween in which a metal component (such as a metal catalyst) may reside, a thermally stable diamond layer (i.e., having a thermal stability greater than that of conventional polycrystalline diamond, 750° C.) formed, for example, by removing substantially all metal from the interstitial spaces between interconnected diamond particles or from a diamond/silicon carbide composite, or other ultrahard material such as a cubic boron nitride”) of a variable thickness relative to the interface (as shown in at least figure 16), and 
	wherein at a central point (of at least 1605) within the cutting element (at least paragraphs [0103-0104] introduces “The rounded peak 1608 is offset from a longitudinal axis 1605 extending centrally through the length of the cutting element 1600”) and offset from an external surface of the ridge body along the longitudinal axis by the substrate radius, a distance from the central point to the external surface of the ridge body (Examiner notes that the central point can be an arbitrary point along at least 1605 offset from the external surface of the ridge body 1620 along the longitudinal axis by the substrate radius, as the radius is defined as extending through at least any point of the outer surface of at least 1630; with that being said, a “distance” would be established, such as, distance from a central point through the at least one ridge of the external surface of the ridge body, as shown in at least figure 16) increases from when aligned with the longitudinal axis to be greatest at an angle between 25° and 45° from the longitudinal axis (at least paragraphs [0103-0104] introduces “the peak 1608 may be offset from the longitudinal axis 1605 at an offset angle 1607 measured between the longitudinal axis 1605 and a peak axis 1609 extending transversely through the center of the peak 1608. According to embodiments of the present disclosure, a peak may be offset from a cutting element longitudinal axis by an offset angle ranging from greater than 0° to less than 45°”).

	In regards to claim 15, Song further discloses: the substrate including an elevated portion extending from the distal surface and protruding into the ridge (as shown in at least figure 16).

	In regards to claim 5, Song further discloses: wherein a thickness of the ridge body, measured from the external surface of the ridge body to the interface along a line passing through the central point, is greatest at the position between 25° and 45° from a central axis of the substrate (at least paragraphs [0103-0104] introduces “the peak 1608 may be offset from the longitudinal axis 1605 at an offset angle 1607 measured between the longitudinal axis 1605 and a peak axis 1609 extending transversely through the center of the peak 1608. According to embodiments of the present disclosure, a peak may be offset from a cutting element longitudinal axis by an offset angle ranging from greater than 0° to less than 45°”).

	In regards to claim 16, Song further discloses: the elevated portion including a depression at the central axis of the substrate (as shown in at least figure 16).

	In regards to claim 24, Song further discloses: the elevated portion extending radially to a position between 25° and 45° from the central axis of the substrate from the central point (as shown in at least figure 16; at least paragraphs [0103-0104] introduces “the peak 1608 may be offset from the longitudinal axis 1605 at an offset angle 1607 measured between the longitudinal axis 1605 and a peak axis 1609 extending transversely through the center of the peak 1608. According to embodiments of the present disclosure, a peak may be offset from a cutting element longitudinal axis by an offset angle ranging from greater than 0° to less than 45°”).

	In regards to claim 25, Song further discloses: wherein a radial line perpendicular to the longitudinal axis extends through at least a portion of the elevated portion and the ridge body (as shown in at least figure 16).

	In regards to claim 26, Song further discloses: the variable thickness of the polycrystalline diamond of the ridge body having a greatest value at a location aligned with where the distance from the central point to the external surface of the ridge body is greatest (at least paragraphs [0103-0104] introduces “the peak 1608 may be offset from the longitudinal axis 1605 at an offset angle 1607 measured between the longitudinal axis 1605 and a peak axis 1609 extending transversely through the center of the peak 1608. According to embodiments of the present disclosure, a peak may be offset from a cutting element longitudinal axis by an offset angle ranging from greater than 0° to less than 45°”).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US Publication 2018/0274303 A1; herein “Song”) in view of Mourik et al. (US Publication 2011/0031032 A1; hereinafter “Mourik”).

	In regards to claim 21, Song discloses: A drill bit (as shown in at least figures 1 and 16) for drilling a formation (as disclosed in at least abstract and paragraphs [0012, 0056-0057, 0103-0104]) comprising: 
	an attachment end configured to couple to a drill string (at least abstract and paragraphs [0012, 0056-0057, 0103-0104] introduces “The drill bit 100 includes a bit body 110 having a threaded upper pin end 111 and a cutting end 115”, in which the pin end 111 is configured to threadedly couple a drill string, which is further described in at least paragraph [0113] in a different embodiment); and 
	a bit face (at least 115) opposite the attachment end (as shown in at least figure 1), the bit face including: 
	a center region (of at least 100, as shown in at least figure 1); and 
	a gage region (at least 120) surrounding the center region (as shown in at least figure 1), the gage region including at least one cutting element (at least 150; furthermore, at least figure 16 introduces a cross-sectional view of a non-planar cutting element according to embodiments of the present disclosure), the at least one cutting element including:
	a substrate (at least 1630) that is about a central axis (at least 1605) thereof (as shown in at least figure 16), the substrate having a radius that is perpendicular to the central axis and which extending from the central axis to an outer surface (i.e. of at least 1630) of the substrate (i.e. radius extending through at least portion of at least 1630), the substrate being formed from a carbide material (at least paragraphs [0112] introduces “The substrate on which the ultrahard layer is disposed may be formed of a variety of hard particles. In one embodiment, the substrate may be formed from a suitable material such as tungsten carbide, tantalum carbide, or titanium carbide”); and 
	a super-hard material body (at least paragraphs [0103-0104] introduces “An ultrahard material body 1620 forms the peak 1608 and a portion of the pointed region side surface 1604. A substrate 1630 forms the remaining portion of the pointed region 1602 and the entire base region 1630”) coupled to an uppermost edge of the substrate opposite the gage region of the bit face such that the central axis passes through the super-hard material body (as shown in at least figures 1 and 16), the super-hard material body having an external surface (at least 1604) defining at least one ridge (of at least 1604) protruding from a remainder of the external surface (at least 1603), the at least one ridge having an outer edge that is generally linear (as shown in at least figure 16), the super-hard material body being formed from a polycrystalline diamond material that is harder than the carbide material (at least paragraph [0107] introduces “Each of the embodiments described herein have at least one ultrahard layer (made of an ultrahard material) included therein. Such ultrahard materials may include a polycrystalline diamond table (a table of interconnected diamond particles having interstitial spaces therebetween in which a metal component (such as a metal catalyst) may reside, a thermally stable diamond layer (i.e., having a thermal stability greater than that of conventional polycrystalline diamond, 750° C.) formed, for example, by removing substantially all metal from the interstitial spaces between interconnected diamond particles or from a diamond/silicon carbide composite, or other ultrahard material such as a cubic boron nitride”), the polycrystalline diamond material having a variable thickness relative to an interface (i.e. face between at least 1620 and 1630) at which the carbide material is bonded to the super-hard material body (as shown in at least figure 16), 
	wherein at a central point (of at least 1605) located within the cutting element (at least paragraphs [0103-0104] introduces “The rounded peak 1608 is offset from a longitudinal axis 1605 extending centrally through the length of the cutting element 1600”), on the central axis, and offset from the external surface of the super-hard material body by a first distance equal to the radius of the substrate, there is a second distance measured from the central point through the at least one ridge to the external surface of the super-hard material body (Examiner notes that the central point can be an arbitrary point along at least 1605 offset from the external surface of the super-hard material body 1620 which establishes a “first distance” equal to the radius of the substrate 1630, as the radius is defined as extending through at least any point of the outer surface of at least 1630; with that being said, a “second distance” would be established, such as, distance from a central point through the at least one ridge of the external surface of the super-hard material body, as shown in at least figure 16), the second distance increasing from the external surface when aligned with the central axis to a greatest value at a position between 25° and 45° from the central axis of the substrate (at least paragraphs [0103-0104] introduces “the peak 1608 may be offset from the longitudinal axis 1605 at an offset angle 1607 measured between the longitudinal axis 1605 and a peak axis 1609 extending transversely through the center of the peak 1608. According to embodiments of the present disclosure, a peak may be offset from a cutting element longitudinal axis by an offset angle ranging from greater than 0° to less than 45°”).
	Nonetheless, Song appears to be silent in regards to: a substrate that is axially symmetric about a central axis thereof.
	The teachings of Mourik are from the same field of endeavor as the cutting element(s) therein are directed to creating boreholes. Mourik discloses: a substrate (at least 11, 21) that is axially symmetric about a central axis thereof (as shown in at least figures 1-5).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Song to include for a substrate that is axially symmetric about a central axis thereof taught by Mourik to allow for creating boreholes (at least paragraph [0005]). Furthermore, it appears that the claimed invention would perform equally well with the disclosed modification.

Response to Arguments
Applicant’s arguments with respect to claim(s) 5, 15-16, 21 and 23-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1-3, 6-9, 12, 14, 17-18, 20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 9:00AM-5:00PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on (571) 270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Patent Examiner, Art Unit 3676